Fourth Court of Appeals
                                        San Antonio, Texas
                                                March 6, 2020

                                            No. 04-20-00144-CV

                                    IN RE THE GEO GROUP, INC.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On March 6, 2020, relator filed a petition for writ of mandamus, an emergency motion
for temporary relief, and a motion to seal a portion of the mandamus record. Relator’s motion to
seal is granted. The Clerk of this court is directed to file Volume II of the mandamus record
under seal when it is filed in this court.

           It is so ORDERED on March 6, 2020.


                                                                          PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court




1
  This proceeding arises out of Cause No. 2018CI16343, styled Human Rights Defense Center v. The Geo Group,
Inc., pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.